The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Tauzin et al (U.S. Patent No. 8,546,238) in view of Faure et al (U.S. Patent No. 9,242,444) 
In re claim 1, Tauzin discloses a process for preparing a thin layer ferroelectric material based on alkali metal[,] exhibiting a Curie temperature, comprising:
- transferring the thin layer 12 from a donor substrate 10 to a carrier substrate 30 using a transfer technique including implanting atomic species into the donor substrate 10 to produce an embrittlement plane 13 [Fig. 4 and col. 4, ln.58], the thin layer 12 having a first free face and a second face 20A that is disposed on the carrier substrate 30 after transferring the thin layer to the carrier substrate [Figs. 4-5]; 
- applying a first heat treatment to the transferred thin layer 12 at a temperature (i.e., thermal annealing operation can be applied to this unit 20+30, in col 5, ln.25), the thin layer 12 exhibiting a multi-domain character upon completion of the first heat treatment; and
- after the first heat treatment introducing protons into thin layer 12 (i.e., the embrittled zone is formed by implantation of at least one gas species…, at least hydrogen is implanted, in col. 3, ln.9-15);
- after introducing the protons into the thin layer 12B, applying a second heat treatment to the thin layer 12 at a temperature (i.e., thermal treatment is chosen to be at a temperature (between 200 to 500ºC), in Fig. 9 and col. 6, lns.15 & 54) lower than Curie temperature (600-650ºC).
Tauzin does not suggest the first heat treatment at a temperature higher than Curie temperature.  Faure, teaching an analogous art to that of Tauzin, discloses “applying first heat treatment to transferred thin layer 3 at a temperature (i.e., bonding stabilization anneal is carried out at 1050ºC, in Fig 1i & col 9, ln.29) higher than the Curie temperature (600-650ºC).
Neither Tauzin nor Faure teaches or suggests to generate an internal electric field resulting in the thin layer being made single domain.
The language “to generate an internal electric field resulting in the thin layer being made single domain” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “applying a heat treatment to a thin layer” does not differentiate to the claimed “to generate internal electric field” from the thin film of the prior art, if the prior art assembly teaches all the implantation’s limitations of the claimed thin film. Ex parte Masha, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    251
    611
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    209
    203
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    194
    171
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    193
    153
    media_image4.png
    Greyscale

Application (Fig.2)		compared to		Tauzin (US Patent 8,546,238) Figs.5-7 
In re claim 2, Tauzin discloses the implanted atomic species being hydrogen and/or helium ions [col. 5].
In re claim 3, Tauzin discloses transferring the thin layer 12 from the donor substrate 10 to the carrier substrate 30 includes joining the donor substrate to the carrier substrate and detaches the thin layer 12 at the level of the embrittlement plane 11 [Figs. 5-6].
In re claim 6, Tauzin discloses the introduction of the protons into the thin layer achieved by way of ion implantation 
In re claim 7, Tauzin discloses the first heat treatment [col. 5, ln.25].  Tauzin does not suggest the treatment carried out for a duration of between 30 minutes and 10 hours.
	Faure suggests the first heat treatment carried out at 1100ºC for 3 hours [col. 7, ln.10].
In re claim 8, Tauzin discloses each of the first heat treatment and the second heat treatment carried out under an oxidizing or neutral atmosphere [col. 5, ln.5].
In re claim 9, Tauzin discloses the second heat treatment carried out at a temperature (500ºC) less than 100°C from the Curie temperature [Fig. 9 & col. 6, lns.15 & 54].  Tauzin is silent about a duration of between 30 minutes and 10 hours.
Tauzin by utilizing the claimed “duration between 30min. to 10 hours,” because one would adjust, by variance of any of the heat treatment parameters (e.g., treatment rate and/or concentration), the treatment duration can be customized to result an optimized thin layer.
In re claim 10, Tauzin discloses comprising polishing the first, free face of the thin layer [col. 5, ln.46].
In re claim 11, Tauzin discloses the polishing carried out after the first heat treatment or after the second heat treatment [Fig. 6 and col. 5, lnd.46-50].
In re claim 12, Tauzin does not suggest the donor substrate 10 comprising a ferroelectric material based on lithium.   It would have been obvious to a person having skills in the art to have modified the donor substrate of Tauzin by utilizing “ferroelectric material based on lithium.”  Since this is merely an alternative substrate material, it has been held that substituting one known donor substrate for another involves routine skill in the thin layer art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 13, Faure suggests the donor substrate 10 comprising LiTaO3 [Figs. 1A-B & col. 7, ln.22].
In re claim 14, Tauzin does not suggest the ferroelectric material exhibits a 42°RY crystal orientation.
It would have been obvious to a person having skills in the art to have modified the ferroelectric material of Tauzin by utilizing 42°RY crystal orientation.  Since this is merely an alternative material, it has been held that substituting one known ferroelectric material for another involves routine skill in the thin layer art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 15, Tauzin discloses the carrier substrate 30 comprising silicon [col. 6].
In re claim 16, Tauzin discloses that transferring the thin layer 12 from the donor substrate 10 to the carrier substrate 30 includes joining the donor substrate 10 to the carrier substrate 30 and detaches the thin layer 12 at the level of the embrittlement plane 11 [Figs. 5-6].
In re claims 4 & 17, none of the cited arts teaches or suggests the introduction of protons into the thin layer achieved by way of proton exchange.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “introduction of protons into a thin layer by way of proton exchange” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claims 5 & 18, Tauzin does not disclose the proton exchange carried out by immersing at least the thin layer in a bath of benzoic acid at a temperature between 200 and 300°C for 10 minutes to 30 hours.
Tauzin by utilizing the claimed “immersing the thin layer in a bath of benzoic acid at a temperature between 200 and 300°C for 10min. to 30 hours,” because one would adjust, by variance of any of the proton implantation parameters (e.g., implantation rate and/or frequency), the implantation efficiency can be customized to result an optimized thin layer.
In re claim 19, Tauzin discloses the introduction of the protons into the thin layer achieved by way of ion implantation or by way of plasma implantation [col. 5, ln.5].
In re claim 20, Tauzin discloses the second heat treatment carried out at a temperature (500ºC) less than 10°C from the Curie temperature [col. 6, lns.15 & 54].
Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 04, 2021										    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815